      Case: 4:20-cr-00484-RLW Doc. #: 2 Filed: 09/03/20 Page: 1 of 2 PageID #: 3



                                                                                SUPPRESSED
                                UNITED STATES DISTRICT COURT                               FILED
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION                                  SEP 03 2020
                                                                                      U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,                       )                                  EASTERN DISTRICT OF MO
                                                 )                                          ST.LOUIS
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 ) No.    4:20-cr-00484 RLW/DDN
                                                 )
 HOPE JENNINGS,                                  )
                                                 )
                   Defendant.                    )

                                         INDICTMENT

The Grand Jury charges:

                                            COUNT 1

                      (Possession of Five or More Identification Documents)

        On or about February 15, 2020, in the Eastern District of Missouri, the defendant,

                                       HOPE JENNINGS,

did knowingly possess with intent to use unlawfully or transfer unlawfully five (5) or more

identification documents that were not lawfully issued for use by the defendant, that is, nine (9)

Missouri driver's license cards, one (1) Missouri identification card, and six (6) Social Security

cards in or affecting interstate or foreign commerce.

      In violation of Title 18, United States Code, Sections 1028(a)(3).

                                    COUNT 2 THROUGH 4

                                    (Aggravated Identity Theft)

The Grand Jury further charges that:

        On or about February 15, 2020, in the Eastern District of Missouri, the defendant,
     Case: 4:20-cr-00484-RLW Doc. #: 2 Filed: 09/03/20 Page: 2 of 2 PageID #: 4



                                          HOPE JENNINGS,

did knowingly transfer or possess without lawful authority the means of identification listed

below, during and in relation to felony violations of: possession of five or more identification

documents, Title 18, United States Code, Section 1028(a)(3) and possession of fifteen (15) or

more access devices, Title 18, United States Code Section 1029(a)(3):

Count          Date             Individual       Means of Identification
 2             02/15/2020         M.C.           Name, Date of Birth, and Missouri Driver's License
                                                 Number ending in 8037
 3             "02/15/2020         J.T.          Name, Date of Birth, and Missouri Commercial Driver's
                                                 License Number ending in 7007
 4             02/15/2020          J.B.          Name and Social Security Number ending in 4738

All in violation of Title 18, Untied States Code, Sections 1028A(a)(l).

                                                             A TRUE BILL


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney



LINDA LANE,# 0011451IA
Assistant United States Attorney
